Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 15/608844 application originally filed May 30, 2017.
Amended claims 1-10 and 12-21, filed January 18, 2021, are pending and have been fully considered.  Claims 1-9 and 16-20 are withdrawn from consideration due to being drawn to a nonelected invention. Claim 11 has been canceled.  Claim 21 is new.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minto (US 2014/0123624) in view of Smith et al. (US 3,978,659) hereinafter “Smith” and Dallas et al. (US 7,655,070) hereinafter “Dallas”.
Regarding Claims 10, 12-15 and 21
	Minto discloses in paragraph 0005, a gas turbine system includes: a controller, having a processor: one or more tangible, non-transitory, machine-readable media collectively storing one or more sets of instructions; and one or more processing devices configured to execute the one or more sets of instructions to: receive fuel composition information related to a fuel used for combustion in a turbine combustor of the gas turbine system; receive oxidant composition information related to an oxidant used for combustion in the turbine combustor of the gas turbine system; receive oxidant flow information related to a flow of the oxidant to the turbine combustor; determine a stoichiometric fuel-to-oxidant ratio based at least on the fuel composition information and the oxidant composition information; generate a control signal for input to a fuel flow control system configured to control a flow of the fuel to the turbine 
	Minto discloses in paragraph 0055, the EG supply system 78 may route the extracted exhaust gas 42 directly or indirectly to the hydrocarbon production system 12 and/or other systems 84 for use in various processes, such as enhanced oil recovery, carbon sequestration, storage, or transport to an offsite location.
	Minto disclose in paragraph 0071, the fuel analysis system may include one or more analysis features capable of separating, detecting, and/or analyzing such components. For example, the fuel analysis system may include any one or a combination of a gas chromatograph, an infrared spectrometer, an ultraviolet/visible spectrometer, a fluorimeter, a mass spectrometer, a nuclear magnetic resonance (NMR) spectrometer, an electron spin resonance (ESR) spectrometer, an atomic absorption unit, or the like.
	Minto discloses in paragraph 0072, the fuel analysis system 270 may be suitably positioned at any point along the fuel supply path.
	Minto discloses in paragraph 0041, the controlled components also may include one or more gas treatment systems, such as catalyst units (e.g., oxidation catalyst units), supplies for the catalyst units (e.g., oxidation fuel, heat, electricity, etc.), gas purification and/or separation units (e.g., solvent based separators, absorbers, flash tanks, etc.), and filtration units. 
	It is to be noted, Minto discloses the claimed system, including filtration units but fails to specifically teach the claimed process of filtering a small batch of hydrocarbonaceous fuel and plurality of particles from the batch of fuel and filtering in a processing system disposed outside of a gas turbine gas engine or engine component.

	However, Smith discloses a process of controlling a gas turbine power plant (see abstract).  Smith further discloses in column 7 lines 42-50, generally, either liquid or gaseous or both liquid and gaseous fuel flow can be used in the turbine combustion process. Various gaseous fuels can be burned including gases ranging from blast furnace gas having low BTU content to gases with high BTU content such as natural gas, butane or propane.  With respect to liquid fuels, wherein most distillates meet this requirement.  Smith discloses in column 9 lines 38-45, a mechanically actuated and pneumatically operated overspeed trip valve 278 stops liquid fuel flow in the event of turbine overspeed. A suitable filter 280 is included in the liquid fuel flow path, and, as in the gas fuel system 251, an electrically actuated and pneumatically operated isolation valves provides on/off control of liquid fuel to a liquid manifold 283. 
	It is to be noted, it is further known in the art to use various particle filtration and chemical filtration in a gas turbine system, as taught by Dallas.
	Dallas discloses a web filter that can treat a fluid stream, wherein the fluid stream can be a gas, or liquid with entrained materials, including entrained particulates (see column 2 lines 55-67 and column 3 lines 1-36).  Dallas discloses in column 30 lines 61-65, this media could be used in various applications and in various forms including particle filtration and chemical filtration in the same layer or confined space, combination particle filter and chemical filter for use in a gas turbine application. 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the filtering process of Smith and .
Response to Arguments
Applicant's arguments filed August 13, 2020 have been fully considered but they are not persuasive.
Applicants argued: “First, both Minto and Dallas are silent as to any type of small batch fuel processing system, and the Examiner agrees. However, the Examiner then alleges that Smith teaches a small batch fuel processing system. First, Applicants note that the term "batch" is completely missing in Smith. That is, the claims recite a small batch fuel processing system, and the Examiner has ignored these recitations. The Applicants respectfully note that all the claim elements must be taught or suggested by the prior art. In re Royka, 180 U.S.P.Q. 580 (C.C.P.A. 1974). Here, there is no small batch fuel processing system of any kind in any of the references. Instead, the Examiner alleges that a filter, a common part well known in the art, is analogous to a small batch fuel processing system. First, a filter doesn't batch process anything, and secondly, it simply cannot be said to be equivalent to any type of batch fuel processing system, small batch or otherwise.”
Applicants arguments are not deemed persuasive.  First, applicant may be their own lexicographer, however, applicants defines "a small batch fuel processing system" in paragraph 0026 of the current specification: "the small batch fuel processing system 50 may include a processor 52 and a memory device 54. The processor 52 and memory device 54 may be part of the controller 38, or may be separate from the controller 38. Moreover, the processor 52 may include 
Applicants argued: “In order to move prosecution forward Applicants had previously amended to recite that, unlike a filter (e.g., filter 280 of Smith) disposed in the 
Applicants arguments are not deemed persuasive.  It is maintained that both Smith and Dallas discloses adding a suitable filter in the liquid fuel flow path and Smith further teaches that the flow path is controlled by a processor and memory device (a small batch processing system). It is to be noted, the present specification states in paragraph 0031: "The fuel 31 may be processed through the membrane-based filtration system 64 to remove some or all of the water from the fuel 31. The membrane-based filtration system 64 includes one or more membranes through which one of the hydrocarbons or the water can pass and the other cannot. Thus, the membrane-based filtration system 64 separates the water and the hydrocarbons of the fuel 31." This process is further taught by Smith and Dallas, where specifically Dallas discloses particle filtration that removes entrained particulates. Therefore, it is maintained that Minto modified by Smith and Dallas have met the limitations of the presently claimed invention.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/Primary Examiner, Art Unit 1771